

115 HR 346 IH: Congressional Integrity Act
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 346IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Mr. Trott introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to establish a uniform 5-year post-employment ban on
			 lobbying by former Members of Congress, and for other purposes.
	
 1.Short titleThis Act may be cited as the Congressional Integrity Act. 2.5-year post-employment ban on lobbying by former Members of Congress (a)Former SenatorsSubparagraph (A) of section 207(e)(1) of title 18, United States Code, is amended by striking within 2 years after that person leaves office and inserting within 5 years after that person leaves office.
 (b)Former Members of the House of RepresentativesParagraph (1) of section 207(e) of such title is amended by striking subparagraph (B) and inserting the following:
				
 (B)Members of the House of RepresentativesAny person who is a Member of the House of Representatives and who, within 5 years after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress and any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former Member seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title.
 (C)Officers of the House of RepresentativesAny person who is an elected officer of the House of Representatives and who, within 1 year after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of the House of Representatives, on behalf of any other person (except the United States) in connection with any matter on which such former elected officer seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title..
 (c)Effective dateThe amendments made by this section shall apply with respect to any individual who, on or after the date of the enactment of this Act, leaves an office to which section 207(e)(1) of title 18, United States Code, applies.
			3.Elimination of 20-percent exemption for former Members of Congress engaging in lobbying
 (a)Elimination of exemptionSection 3(10) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(10)) is amended to read as follows:
				
					(10)Lobbyist
 (A)In generalExcept as provided in subparagraph (B), term lobbyist means any individual who is employed or retained by a client for financial or other compensation for services that include more than one lobbying contact.
 (B)ExceptionSubparagraph (A) does not apply to an individual with respect to a client if the individual’s lobbying activities constitute less than 20 percent of the time engaged in the services provided by such individual to that client over a 3-month period. The previous sentence does not apply to an individual if the individual held an office to which subparagraph (A) or subparagraph (B) of section 207(e)(1) of title 18, United States Code, applies..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to lobbying contacts made on or after the date of the enactment of this Act.
			